Citation Nr: 1341953	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a May 2012 hearing by the undersigned held sitting at the RO in St. Louis, Missouri.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's May 2012 Board hearing, he testified that he had received treatment for wrist symptomatology at St. Elizabeth Hospital in Belleville, Illinois in 1996 or 1997; he also testified that he received treatment for back symptomatology at St. Mary's Hospital in St. Louis, Missouri in 2000.  These records are not associated with the claims file and must be obtained.

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, obtain all outstanding records relating to his treatment for wrist symptomatology at St. Elizabeth Hospital in Belleville, Illinois in 1996 and 1997, and for treatment for back symptomatology at St. Mary's Hospital in St. Louis, Missouri in 2000.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


